Citation Nr: 1220181	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for vascular headaches (previously diagnosed as tension headaches).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1982 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that on his VA Form 9 the Veteran requested a Central Office hearing before a Veterans Law Judge.  However, in a September 2009 statement, the Veteran withdrew his request.

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's headaches occur several times per month but are not manifested by very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for vascular headaches have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.12a, Diagnostic Code 8199-8100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in March 2007, prior to the initial adjudication of the claims on appeal.

In addition, the record reflects that service treatment and post service private treatment records have been obtained.  While the Veteran's representative asserted that it has been over 5 years since the Veteran's last VA examination, review of the claims file shows that Veteran was afforded appropriate VA examinations in April 2004 and January 2009.  The Board finds that the examination reports are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  There is no indication that the disability has increased in severity since the most recent examination of the disability.   

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.


II.  Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's headaches are rated under the criteria of 38 C.F.R. § 4.12a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The appellant's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 8199 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and '99.'  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  

Under Diagnostic Code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  The rating criteria do not define "prostrating."  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



III.  Analysis

By a May 2006 rating decision, the RO granted service connection for tension headaches and assigned a noncompensable rating, effective in October 2005.  In February 2007, the Veteran submitted a claim for an increased rating stating that his disability had worsened.  A June 2007 rating decision continued the noncompensable rating and the Veteran appealed that decision.  While on appeal, a May 2009 Supplemental Statement of the Case granted an increased rating to 30 percent, effective in February 2007, the date of the claim for an increased rating.  The Veteran chose to continue his appeal, asserting that a 50 percent rating is warranted for his headaches.

The Veteran was afforded a VA examination in April 2007 at which time he reported headaches occurring more than once a week and lasting between 30 minutes and one hour.  The headaches began on the right side and moved to the left, and were characterized by sharp, steady pain.  They were aggravated by light and relieved with rest and medication.  Additionally, the Veteran reported he was unable to drive when he had a headache.  Neurological examination revealed that cranial nerves were within the normal limits, and there was no asymmetry, involuntary movements, weakness, or atrophy on motor examination.  Deep tendon reflexes, pain and sensory tract, and coordination were intact.  A diagnosis of tension headaches was provided.  The examiner also noted that the Veteran worked at the Department of Corrections and in the past year he had missed about 30 days of work due to his headaches.  

Private treatment records from Carolina Neurology Consultants dated April 2007 to June 2008 show complaints of frequent, severe headaches.  An April 2007 record shows that the Veteran reported having a headache lasting 20 hours about three months prior to seeking treatment.  The Veteran endorsed symptoms of moderate to severe headaches with vision changes.  Neurological testing was normal.  An impression of vascular headaches was provided and medication was prescribed.

A May 2007 private treatment record indicates that the Veteran's headaches had improved with medication.  There was reduced frequency, reduced pain associated with the headaches, and they lasted approximately 15 minutes.  An August 2007 record shows that the Veteran reported headaches that were not severe and occurred about three times a week.  

A January 2008 letter from the Veteran's employer indicated that the Veteran had taken 154 sick days since May 2006.  

A February 2008 private treatment record reveals that the Veteran reported that his headaches had reduced substantially in their frequency, duration, and intensity since August 2007.  Specifically, the Veteran only experienced four to five headaches since August 2007, and indicated that no new symptoms had developed.

In a June 2008 private treatment record, the Veteran reported that he had headaches several times a month, sometimes occurring while driving.  He additionally reported that his headaches were so severe at times that they "stopped his world" and as a result, he had to go to bed.  

The Veteran was afforded another VA examination in January 2009.  At that time, the Veteran reported headaches that occurred about five or six times a month and lasted between a day and a day and a half.  On rare occasions, the headaches could last longer.  The examiner noted that in the past two years, the Veteran had missed 50 days of work due to his headaches, and that when he gets a headache at work he has to call someone to take him home, where he goes straight to bed.  The headaches were characterized by sharp, throbbing pain with no aura or associated symptoms, other than light sensitivity.  He further reported that the headaches had not changed much in intensity, duration, or frequency.  Neurological examination showed that the cranial nerves were all grossly within the normal limits.  The motor system was normal with no evidence of asymmetry, involuntary movements, weakness, or atrophy.  Muscle tone was normal, deep tendon reflexes were symmetrical, and coordination, pain and sensory tracts were intact.  A diagnosis of vascular headaches, previously called tension headaches was provided.  

Based on a review of the record, the Board concludes that a disability rating in excess of 30 percent is not warranted for the Veteran's headaches.  Specifically, the Board finds that the Veteran's symptomatology more nearly approximates the rating criteria of a 30 percent rating rather than a 50 percent rating.  The Veteran described about five to six headaches a week that were "at times" severe enough to be considered prostrating.  

However, while the Veteran has described frequent headaches, the Board finds that there is no evidence of completely prostrating headaches that occur frequently.  In fact, records prior to June 2008 appear to show improvement in the Veteran's headaches, with the February 2008 record from his neurologist indicating that the headaches had reduced substantially in their frequency, intensity, and duration.  While in June 2008, the Veteran reported that "at times" his headaches were prostrating, the Board notes that "at times" does not rise to the level of frequent, completely prostrating headaches.  Moreover at the January 2009 VA examination, the Veteran indicated that he had five or six a headaches month, and reported no change in intensity, duration, or frequency.  

Furthermore, the Board concludes that the Veteran's headaches are not productive of severe economic inadaptability.  At the January 2009 VA examination, the Veteran reported that he currently works for the Department of Corrections, and has worked there for the past 14 years.  While he reported missing 50 days of work due to headaches between 2007 and 2009, and while his employer indicated he took 154 sick days between 2006 and 2008, the Veteran remains employed.  Moreover, there is no evidence in either the medical records or lay statements of severe economic inadaptability caused by the Veteran's headache disability.  Therefore, given the above, a 50 percent rating is not warranted.
 
The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic codes provide a basis for higher ratings.  The disabilities also have not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Accordingly, a rating in excess of 30 percent is not warranted under the schedular criteria.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2008).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, referral for extra-schedular consideration is not warranted.

The Board also notes that a claim for a total rating for compensation based upon individual unemployability due (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

It appears to the Board that the Veteran is not claiming to be unemployable due to his service-connected vascular headaches.  Moreover, there is no evidence indicating that he is unemployable due to his service connected disabilities.  In fact, at his January 2009 VA examination, he reported he continued to work for the Department of Corrections despite having to take numerous sick days.  From the May 2012 Written Brief Presentation submitted by the Veteran's representative, it appears that the Veteran continues to be employed at his job.  Thus, it appears that the Veteran continues to maintain substantially gainful employment.  Therefore, the Veteran's increased rating claim does not include a claim for a TDIU.


ORDER

Entitlement to a rating in excess of 30 percent for vascular headaches (previously diagnosed as tension headaches), is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


